Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-19-00606-CR

                                Bobby S. ARCE,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 379th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2017CR11784
                   Honorable Ron Rangel, Judge Presiding

   BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED October 23, 2019.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice